Sandford, J.,
with the concurrence of two of his associates, held that the appointment was properly made. That the provision in section 116 of the code, was .intended for the benefit and protection of the infant, to secure him the opportunity of having a guardian of his own selection, by giving him twenty days after the service of the summons, in which no other person could apply. After that time, the plaintiff, or any relative or friend of the infant might make the application, but the infant was still at liberty to apply himself, until forestalled by such application.